Phipps, Judge.
Esler and Angie Walker filed a petition to vacate a judgment of the Superior Court of Carroll County. The judgment awarded Bill Blackwell punitive damages and attorney fees against the Walkers. The Walkers appeal the superior court’s dismissal of their petition due to insufficiency of service of process. Blackwell is an Alabama resident, and the Walkers attempted to serve him by certified mail. In an action such as this, the Civil Practice Act requires service on “the defendant personally, or by leaving copies thereof at the defendant’s dwelling house or usual place of abode with some person of suitable age and discretion then residing therein, or by delivering a copy of the summons and complaint to an agent authorized by appointment or by law to receive service of process.”* 1 Because service by cer*18tified mail was thus insufficient, the court did not err in dismissing the Walkers’ petition.2
Decided July 20, 2001
Reconsideration denied August 1, 2001.
Esler C. Walker, pro se.
Angie G. Walker, pro se.
Smith, Wallis & Scott, Christopher B. Scott, for appellee.

Judgment affirmed.


Smith, P. J., and Barnes, J., concur.


 OCGA § 9-11-4 (e) (7).


 See generally Kim v. Platt, 229 Ga. App. 92 (493 SE2d 249) (1997).